Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00271-CR

                                 Lilnifty General WILSON,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR8462
                      Honorable Philip A. Kazen, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       Richard B. Dulany, Jr.’s motion to withdraw is GRANTED.

       SIGNED October 2, 2013.


                                              _____________________________
                                              Karen Angelini, Justice